Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				 	     35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 13-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2015/0212883) in view of Chevallier (U.S. Patent No. 5,764,568).
With respect to claim 1, the Chen et al. reference teaches an interface configured to communicate with a memory device comprising multiple memory cells organized in memory blocks, the memory device supporting programming of the memory cells with enabled or disabled program-verification (see fig. 3, 244, 220 and 200) and ([0128] -for example, it is determined whether the lower page data can be transferred directly from the storage elements to data latches 494 without correcting any possible misreads or in other words disabling program verification, or to transfer the lower page data to the controller 244 to correct misreads, thus, enabling program verification); and storage circuitry configured to: disable the program-verification and program data to a group of the memory cells in a Single Level Cell (SLC) mode using a single programming pulse ([0130 
The Chen et al. reference does not teach in response to detecting a failure in reading the data, distinguish between whether the memory cells in the group belong to a defective memory block or whether the memory cells in the group were under-programmed; and when identifying that the memory cells in the group were under-programmed, perform a corrective action to prevent under-programming in subsequent program operations to the memory cells in the group.
The Chevallier reference teaches in response to detecting a failure in reading the data, distinguish between whether the memory cells in the group belong to a defective memory block or whether the memory cells in the group were under-programmed (column 3, lines 2-13 – control circuitry is utilized which allows the reference cell currents to be varied or adjusted to produce the reference voltages or pairs of reference voltages needed to accurately determine 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Chen et al. and Chevallier  to incorporate the limitations of in response to detecting a failure in reading the data, distinguish between whether the memory cells in the group belong to a defective memory block or whether the memory cells in the group were under-programmed; and when identifying that the memory cells in the group were under-programmed, perform a corrective action to prevent under-programming in subsequent program operations to the memory cells in the group into the claimed invention.
The motivation for in response to detecting a failure in reading the data, distinguish between whether the memory cells in the group belong to a defective memory block or whether the memory cells in the group were under-programmed; and when identifying that the memory cells in the group were under-programmed, perform a corrective action to prevent under-programming in 
With respect to claims 2 and 14, all of the limitations of claims 1 and 13 have been addressed.
 The Chen et al. reference does not teach wherein the storage circuitry is configured to check a number of bit-flip occurrences in the read data, to identify that the memory cells were under-programmed when the number of the bit-flip occurrences exceeds a first predefined number, and to identify that the memory cells in the group belong to a defective memory block when the number of the bit-flip occurrences exceeds a second predefined number larger than the first predefined number.
 The Chevallier reference teaches wherein the storage circuitry is configured to check a number of bit-flip occurrences in the read data, to identify that the memory cells were under-programmed when the number of the bit-flip occurrences exceeds a first predefined number, and to identify that the memory cells in the group belong to a defective memory block when the number of the bit-flip occurrences exceeds a second predefined number larger than the first predefined number (column 6, lines 12-35 – for under-programmed and over-programmed or defective memory cells, reference cells are controlled in a manner such that they produce desired volts as the reference voltages, wherein, each of the reference voltages are provided as an input to one of three sense amplifiers, wherein, the outputs of sense amplifiers are analyzed to determine whether the cell’s threshold voltage is below a certain number of volts corresponding to for 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Chen et al. and Chevallier  to incorporate the limitations of wherein the storage circuitry is configured to check a number of bit-flip occurrences in the read data, to identify that the memory cells were under-programmed when the number of the bit-flip occurrences exceeds a first predefined number, and to identify that the memory cells in the group belong to a defective memory block when the number of the bit-flip occurrences exceeds a second predefined number larger than the first predefined number into the claimed invention.
The motivation for wherein the storage circuitry is configured to check a number of bit-flip occurrences in the read data, to identify that the memory cells were under-programmed when the number of the bit-flip occurrences exceeds a first predefined number, and to identify that the memory cells in the group belong to a defective memory block when the number of the bit-flip occurrences exceeds a second predefined number larger than the first predefined number is for improved performance (column 11, lines 11-13 – Chevallier).
With respect to claims 3 and 15, all of the limitations of claims 1 and 13 have been addressed.
 The Chen et al. reference does not teach wherein the storage circuitry is configured to count in the read data a first number of one-valued bits and a second number of zero-valued bits, and to identify that the memory cells in the group 
The Chevallier reference teaches wherein the storage circuitry is configured to count in the read data a first number of one-valued bits and a second number of zero-valued bits, and to identify that the memory cells in the group belong to a defective memory block when a balance measure between the first number and the second number exceeds a predefined balance threshold (column 6, lines 36-44 – combining the results of both the over and under-programming verification operation allows a determination of whether the memory cell is under-programmed, over-programmed or properly programmed).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Chen et al. and Chevallier  to incorporate the limitations of wherein the storage circuitry is configured to count in the read data a first number of one-valued bits and a second number of zero-valued bits, and to identify that the memory cells in the group belong to a defective memory block when a balance measure between the first number and the second number exceeds a predefined balance threshold into the claimed invention.
The motivation for wherein the storage circuitry is configured to count in the read data a first number of one-valued bits and a second number of zero-valued bits, and to identify that the memory cells in the group belong to a defective memory block when a balance measure between the first number and 
With respect to claims 4 and 16, all of the limitations of claims 1 and 13 have been addressed.
The Chen et al. reference does not teach wherein the storage circuitry is configured to estimate a threshold-voltage distribution by reading the memory cells in the group using multiple read thresholds, and to identify that the memory cells in the group were under-programmed when identifying two distinct peaks in the estimated threshold-voltage distribution.
The Chevallier reference teaches wherein the storage circuitry is configured to estimate a threshold-voltage distribution by reading the memory cells in the group using multiple read thresholds, and to identify that the memory cells in the group were under-programmed when identifying two distinct peaks in the estimated threshold-voltage distribution (column 6, lines 12-35 – for under-programmed and over-programmed or defective memory cells, reference cells are controlled in a manner such that they produce desired volts as the reference voltages, wherein, each of the reference voltages are provided as an input to one of three sense amplifiers, wherein, the outputs of sense amplifiers are analyzed to determine whether the cell’s threshold voltage is below a certain number of volts corresponding to for example, bits that are set such a 11, 10, 00 or 01, which is obvious are the bit-flip occurrences).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Chen et al. and 
The motivation for wherein the storage circuitry is configured to estimate a threshold-voltage distribution by reading the memory cells in the group using multiple read thresholds, and to identify that the memory cells in the group were under-programmed when identifying two distinct peaks in the estimated threshold-voltage distribution is for improved performance (column 11, lines 11-13 – Chevallier).
With respect to claims 7 and 19, the Chen et al. reference teaches wherein the storage circuitry is configured to read from the memory cells in the group multiple code words that were encoded before storage in accordance with an Error Correction Code (ECC), and to identify that the memory cells in the group belong to a defective memory block when detecting that all of the multiple code words are undecodable or having a number of errors exceeding a predefined threshold number ([0104] - if the SLC block has some sort of a defect, has been through many program/erase cycles, or data has shifted since programming then there could be a substantial number of misreads, wherein, in some cases, a mis-programmed MLC block can be successfully read by applying error correction).
With respect to claims 8 and 20, the Chen et al. reference teaches wherein the storage circuitry is configured to perform the corrective action by enabling the 
With respect to claims 9 and 21, all of the limitations of claims 1 and 13 have been addressed.
The Chen et al. reference does not teach wherein the storage circuitry is configured to perform the corrective action by increasing an amplitude of the single programming pulse in subsequent program operations to the memory cells in the group.
The Chevallier reference teaches wherein the storage circuitry is configured to perform the corrective action by increasing an amplitude of the single programming pulse in subsequent program operations to the memory cells in the group (column 11, lines 11-26 – the pulse duration or amplitude can be varied or adjusted depending upon the desired programming state of the cell);  and (column 11, line 61 – column 12, line 7 - wherein, thus, corrective actions can be performed such as programming the cells properly, which entails a pulse applied to program a cell to a specific state which would bring the memory cells threshold voltage to close the threshold voltage value).

The motivation for wherein the storage circuitry is configured to perform the corrective action by increasing an amplitude of the single programming pulse in subsequent program operations to the memory cells in the group is for improved performance (column 11, lines 11-13 – Chevallier).
With respect to claims 10 and 22, all of the limitations of claims 1 and 13 have been addressed.
 The Chen et al. reference does not teach wherein in response to identifying that the memory cells in the group were under-programmed, the storage circuitry is configured to estimate a severity level of under-programming applied to the memory cells in the group, and to select the corrective action from among multiple predefined corrective action tasks, based on the severity of the under-programming.
The Chevallier reference teaches wherein in response to identifying that the memory cells in the group were under-programmed, the storage circuitry is configured to estimate a severity level of under-programming applied to the memory cells in the group, and to select the corrective action from among multiple predefined corrective action tasks, based on the severity of the under-
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Chen et al. and Chevallier to incorporate the limitations of storage circuitry is configured to estimate a severity level of under-programming applied to the memory cells in the group, and to select the corrective action from among multiple predefined corrective action tasks, based on the severity of the under-programming into the claimed invention.
The motivation for storage circuitry is configured to estimate a severity level of under-programming applied to the memory cells in the group, and to select the corrective action from among multiple predefined corrective action tasks, based on the severity of the under-programming is for improved performance (column 11, lines 11-13 – Chevallier).
With respect to claims 11 and 23, the Chen et al. reference teaches wherein the storage circuitry is configured to estimate a failure rate in reading data from the group of the memory cells, and upon detecting that the failure rate exceeds a predefined rate, to enable the program-verification in subsequent program operations to the memory cells in the group ([0076 - 0079] - in step 622, a verification process is performed, wherein, in step 624, it is determined whether 

With respect to claim 13, the Chen et al. reference teaches in a controller that communicates with a memory device comprising multiple memory cells organized in memory blocks, the memory device supports programming the memory cells with enabled or disabled program-verification (see fig. 3, 244, 220 and 200) and ([0128] -for example, it is determined whether the lower page data can be transferred directly from the storage elements to data latches 494 without correcting any possible misreads or in other words disabling program verification, or to transfer the lower page data to the controller 244 to correct misreads, thus, enabling program verification); and program data to a group of the memory cells in a Single Level Cell (SLC) mode using a single programming pulse ([0130 – 0131] – for example, in step 1402, data is programmed into a group of non-volatile storage elements in an SLC block, wherein, the controller 244 provides the data, as well as ECC to be programmed into a word line of the SLC block, wherein, the controller 244 provides the data, as well as ECC to be programmed into a word line of the SLC block. Further,  as specified in paragraph ([0131]) and 
The Chen et al. reference does not teach in response to detecting a failure in reading the data, distinguishing whether the memory cells in the group belong to a defective memory block or the memory cells in the group were under-programmed; and when identifying that the memory cells in the group were under-programmed, performing a corrective action to prevent under-programming in subsequent program operations to the memory cells in the group.
The Chevallier reference teaches in response to detecting a failure in reading the data, distinguishing whether the memory cells in the group belong to a defective memory block or the memory cells in the group were under-programmed (column 3, lines 2-13 – control circuitry is utilized which allows the reference cell currents to be varied or adjusted to produce the reference voltages or pairs of reference voltages needed to accurately determine the threshold voltage and hence state of a programmed or erased memory cell. Further, this information is used by a controller to determine if a memory cell has been over-programmed, under-programmed, or properly programmed); and when identifying that the memory cells in the group were under-programmed, performing a corrective action to prevent under-programming in subsequent 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Chen et al. and Chevallier  to incorporate the limitations of in response to detecting a failure in reading the data, distinguishing whether the memory cells in the group belong to a defective memory block or the memory cells in the group were under-programmed; and when identifying that the memory cells in the group were under-programmed, performing a corrective action to prevent under-programming in subsequent program operations to the memory cells in the group into the claimed invention.
The motivation for in response to detecting a failure in reading the data, distinguishing whether the memory cells in the group belong to a defective memory block or the memory cells in the group were under-programmed; and when identifying that the memory cells in the group were under-programmed, performing a corrective action to prevent under-programming in subsequent program operations to the memory cells in the group is for improved performance (column 11, lines 11-13 – Chevallier).
Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over (Chen et al. U.S. Pub. No. 2015/0212883) in view of (Chevallier U.S. Patent No. 5,764,568) and further in view of Kochar et al. (U.S. Pub. No. 2012/0281479).

The Chen et al. reference does not teach wherein the storage circuitry is configured to identify pages that failed reading in a same memory block, and to identify that the memory cells in the group were under-programmed when a number of the failing pages in the same memory block is below a predefined number.
The Kochar et al. reference teaches wherein the storage circuitry is configured to identify pages that failed reading in a same memory block, and to identify that the memory cells in the group were under-programmed when a number of the failing pages in the same memory block is below a predefined number ([0074] - a programming voltage V.sub.PGM is applied to the word line of a page under programming, wherein, each cell of the page under programming is subject to this series of programming voltage pulses, with an attempt at each pulse to add incremental charges to the charge storage element of the cell, wherein, in between programming pulses, the cell is read back to determine its threshold voltage to determine whether the cell voltage range passes or fails, wherein, the read back process may involve one or more sensing operation).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Chen et al. and Kochar et al. to incorporate the limitations of wherein the storage circuitry is configured to identify pages that failed reading in a same memory block, and to identify that the memory cells in the group were under-programmed when a 
The motivation for wherein the storage circuitry is configured to identify pages that failed reading in a same memory block, and to identify that the memory cells in the group were under-programmed when a number of the failing pages in the same memory block is below a predefined number is for maintaining performance ([0126] – Kochar et al.).
With respect to claims 6 and 18, all of the limitations of claims 1 and 13 have been addressed.
The Chen et al. reference does not teach wherein the memory blocks are organized in multiple planes, and wherein the storage circuitry is configured to: program the data across the multiple planes in parallel; read the data from the group of memory cells in the multiple planes; and identify that part of the memory cells in the group belong to a defective memory block in a respective plane, when reading the data fails only in the respective plane among the multiple planes.
The Kochar et al. reference teaches wherein the memory blocks are organized in multiple planes, and wherein the storage circuitry is configured to: program the data across the multiple planes in parallel ([0081] - the planes of a memory circuit can have on the order of several thousand blocks, one of which is shown at 610 and each block may have several dozen word-lines, three of which are explicitly shown as WLn-1 615, WLn 613, and WLn+1 611); read the data from the group of memory cells in the multiple planes ([0081 - the high voltage is normally applied on the selected word-line, such as WLn 613 during program and 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Chen et al. and Kochar et al. to incorporate the limitations of wherein the memory blocks are organized in multiple planes, and wherein the storage circuitry is configured to: program the data across the multiple planes in parallel; read the data from the group of memory cells in the multiple planes; and identify that part of the memory cells in the group belong to a defective memory block in a respective plane, when reading the data fails only in the respective plane among the multiple planes into the claimed invention.
The motivation for wherein the memory blocks are organized in multiple planes, and wherein the storage circuitry is configured to: program the data across the multiple planes in parallel; read the data from the group of memory cells in the multiple planes; and identify that part of the memory cells in the group belong to a defective memory block in a respective plane, when reading the data fails only in the respective plane among the multiple planes is for maintaining performance ([0126] – Kochar et al.).
s 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over (Chen et al. U.S. Pub. No. 2015/0212883) in view of (Chevallier U.S. Patent No. 5,764,568) and further in view of Klein et al. (U.S. Pub. No. 2020/0225851).
With respect to claims 12 and 24, all of the limitations of claims 1 and 13 have been addressed.
The Chen et al. reference does not teach wherein the memory cells in the group belong to a stripe comprising multiple memory blocks in multiple
respective planes, wherein the storage circuitry is configured to: read the memory cells in the group across the multiple memory blocks of the stripe; and upon detecting a failure in reading the memory cells in a given memory block, assign the given memory block to a stripe in which the memory cells are programmed with the program-verification enabled.
The Klein et al. reference teaches wherein the memory cells in the group belong to a stripe comprising multiple memory blocks in multiple respective planes, wherein the storage circuitry is configured to: read the memory cells in the group across the multiple memory blocks of the stripe ([0032] - the RAID encoder 134 may compute parity information (e.g., XOR bits) for data written to the storage media 124 as part of a RAID stripe, wherein, members or units of the RAID stripe may include any suitable partition or regions of storage media, such as a die, a plane, a block, a page, a wordline, and so on); and upon detecting a failure in reading the memory cells in a given memory block, assign the given memory block to a stripe in which the memory cells are programmed with the program-verification enabled ([0032] - the parity information provided by the 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Chen et al. and Klein et al. to incorporate the limitations of wherein the memory cells in the group belong to a stripe comprising multiple memory blocks in multiple respective planes, wherein the storage circuitry is configured to: read the memory cells in the group across the multiple memory blocks of the stripe; and upon detecting a failure in reading the memory cells in a given memory block, assign the given memory block to a stripe in which the memory cells are programmed with the program-verification enabled into the claimed invention.
The motivation for wherein the memory cells in the group belong to a stripe comprising multiple memory blocks in multiple respective planes, wherein the storage circuitry is configured to: read the memory cells in the group across the multiple memory blocks of the stripe; and upon detecting a failure in reading the memory cells in a given memory block, assign the given memory block to a stripe in which the memory cells are programmed with the program-verification enabled is for improved reliability ([0046] – Klein et al.).
     Conclusion
Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  	        
	  
   EA
11/2/21

/ALBERT DECADY/            Supervisory Patent Examiner, Art Unit 2112